Matter of Bursch v Purchase Coll. of the State Univ. of N.Y. (2019 NY Slip Op 06085)





Matter of Bursch v Purchase Coll. of the State Univ. of N.Y.


2019 NY Slip Op 06085


Decided on August 7, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-03913
 (Index No. 1319/15)

[*1]In the Matter of Jamael Bursch, petitioner, 
vPurchase College of the State University of New York, et al., respondents.


Brill Legal Group, P.C., Hempstead, NY (Peter E. Brill of counsel), for petitioner.
Letitia James, Attorney General, New York, NY (Anisha S. Dasgupta and Seth M. Rokosky of counsel), for respondents.

DECISION & ORDER
Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Purchase College of the State University of New York, dated October 17, 2014. The determination upheld a decision of the Disciplinary Hearing Committee of the respondent Purchase College of the State University of New York dated October 7, 2014, finding that the petitioner committed disciplinary violations, and expelled the petitioner from the school. By decision and judgment dated September 19, 2018, this Court confirmed the determination, denied the petition, and dismissed the proceeding on the merits (see Matter of Bursch v Purchase Coll. of the State Univ. of N.Y., 164 AD3d 1324, revd 33 NY3d 1014). On June 6, 2019, the Court of Appeals reversed the decision and judgment of this Court, granted the petition insofar as it sought to annul the determination, and remitted the matter to this Court "with directions to remand to respondents for a new disciplinary hearing" (Matter of Bursch v Purchase Coll. of the State Univ. of N.Y., 33 NY3d 1014, 1016).
ORDERED that upon remittitur from the Court of Appeals, the matter is remitted to the respondents for a new disciplinary hearing in accordance with the memorandum of the Court of Appeals in Matter of Bursch v Purchase Coll. of the State Univ. of N.Y. (33 NY3d 1014).
MASTRO, J.P., COHEN, MILLER, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court